AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page I ofl



                                      UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                      V,                                    (For Offenses Committed On or After _November 1, 1987)


                     Monica Cisneros-Segura

                                                                            Carol n
                                                                            Defendant's A torney


REGISTRATION NO. 90572008                                                                              SEP 1 8 2019
THE DEFENDANT:                                               CLERK, U.S. DISTRICT COURT
 lZI pleaded guilty to count(s) 1 of Complaint             SOUTHERN DISTRICT OF CALIFORNIA
 •   was found guilty to count('-s)::----'------------------1~=======~!!:!:!!:r-
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                      Nature of Offense                                                        Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                              1
 D The defendant has been found not guilty on count( s)
                                                                         -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                              \V/
                              .,•,   TIME SERVED                         D _ _ _ _ _ _ _ _ _ days
 lZI Assessment: $ 10 WAIVED lZI Fine: WAIVED
 lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Wednesday, September 18, 2019
                                                                          Date of Imposition of Sentence


Received
              ~o=u=sM~---------'--
                                                                          HidL~~WCK
                                                                          UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                     3:19-mj-23825
